Citation Nr: 1124415	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-46 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from May 1967 to May 1970.  He served in the Republic of Vietnam.  He died in January 1991.  The appellant is the Veteran's widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appellant testified at a hearing before a Decision Review Officer (RO hearing) in May 2010.

The Board notes that the appellant also requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in her December 2009 Substantive Appeal (VA Form 9).  However, she failed to report for the hearing scheduled in March 2011.  She has not explained her absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 1991.  The Veteran was 42 years of age.  The death certificate lists the immediate cause of death as malignant brain tumor (astrocytoma).  No contributory cause of death was listed.  No autopsy was conducted.  

2.  The Veteran had no adjudicated service-connected disability at the time of his death.

3.  The Veteran served in Vietnam during the Vietnam era and, therefore, is presumed to have been exposed to Agent Orange or other herbicides while there.

4.  Although the cause of the Veteran's death was brain cancer, this condition is not on the list of diseases presumptively associated with herbicide exposure.

5.  There is no probative evidence of brain cancer (the cause of death listed on the death certificate) during service or within one year after the Veteran's discharge from service, and there is no probative evidence of a nexus between the Veteran's brain cancer and his period of active service, to include his presumed exposure to herbicides.  

6.  Neither the Veteran nor the appellant made any lay assertions regarding continuity of symptomatology of brain cancer since service.  


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, an injury or disease incurred in or aggravated by active military service, to include on a presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters from the RO to the appellant dated in July 2008 and September 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her cause of death claim; (2) informing her about the information and evidence the VA would seek to provide; (3) and informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In the context of a claim for dependency and indemnity compensation (DIC) benefits, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In the present case, both VCAA notice letters taken together are compliant with the Court's recent decision in Hupp, in that they explained the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, as well as a condition that is not yet service connected (i.e., due to herbicide exposure).  The Board adds that the Veteran was not service-connected for any condition at the time of his death.  The appellant in various statements and at her hearing also demonstrated knowledge as to why the RO denied the cause of death claim in that the Veteran's brain cancer is not on the list of presumptive herbicide-related diseases.  At the hearing, the appellant was also advised she needed to submit a private medical nexus opinion to substantiate her claim.  No further notice is required, as prejudice to the appellant has not been established here.  That is, the record reflects that the appellant was provided actual knowledge of precisely what evidence she would need to submit to substantiate her DIC claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  

The RO did not, however, provide VCAA notice that an effective date for the award of benefits will be assigned if DIC benefits are awarded, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since DIC benefits are being denied, no effective date will be assigned on this basis, so not providing additional notice concerning this downstream element of the claim is moot and, therefore, at most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, the Board concludes prejudicial error in the content of VCAA notice has not been established.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

With regard to the timing of her VCAA notice, the Board sees the RO did not provide the appellant all necessary VCAA notice prior to initially adjudicating her claim in November 2008, the preferred sequence.  Pelegrini II, 18 Vet. App. at 120 (2004).  But the Court in Pelegrini II also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the appellant receives (or since has received) content-complying VCAA notice, followed by readjudication of her claim, such that the intended purpose of the notice is not frustrated and she is still provided proper due process.  In other words, she must be given an opportunity to participate effectively in the processing of her claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional VCAA notice in September 2009, the RO again went back and readjudicated the claim in the more recent October 2009 SOC and January 2011 SSOC.  So each time after providing the required notice, the RO reconsidered the claim - including to address any additional evidence received in response to the notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  The Board concludes prejudicial error in the timing or content of VCAA notice has not been established.  See again Shinseki, supra.  

As for the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and certain private, terminal treatment records.  The appellant has provided the RO with written argument and statements, hearing testimony, treatise evidence, and a death certificate.  There was no autopsy report.  The appellant has not stated that any additional evidence remains outstanding.  The appellant was advised at the hearing that she would need to submit a private medical nexus opinion to substantiate her claim.  

With regard to the Veteran's Social Security Administration (SSA) records, VA can end its efforts to obtain medical records from a Federal agency, including the SSA, if the VA is informed that the requested records do not exist or further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Here, VA's request for the Veteran's SSA records was met with a negative response in December 2009, with an indication that the records had been destroyed.  The VA also issued a Formal Finding of Unavailability for these SSA records in February 2010.  Notice of the unavailability of the records was provided to the appellant by the VA.  

With regard to additional, private terminal hospital records, the Board acknowledges that VA is also required to make reasonable efforts to obtain relevant private medical records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Here, only limited records from the private provider were submitted in response to a VA request for private hospital records from the time of the Veteran's death.  It was noted that no further private hospital records were available.  The Board adds that it is common practice for hospitals and physicians to retain medical records for as long as required by law and then to destroy them.  The Board is satisfied the RO has made reasonable efforts to obtain these private medical records, and no further effort is required.  38 C.F.R. § 3.159(c). 

In addition, the Board finds that the evidence here does not require that a separate VA medical opinion be obtained with respect to appellant's cause of death claim for benefits.  In this vein, the Board acknowledges the recent Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), which held that 38 U.S.C.A. § 5103A(a) does not require VA to assist a claimant in obtaining a medical opinion or examination in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In essence, here, the VA Secretary's determination in the Federal Register that brain cancer is not related to in-service herbicide exposure provides very strong evidence against the claim, as it is based on an extensive body of evidence and research.  In addition, the STRs are silent for any reference to brain cancer which caused the Veteran's death, and there is no evidence or lay allegation in the claims folder of a brain cancer diagnosis or symptoms until 1982, approximately 12 years after discharge from service.  Consequently, there is no reasonable possibility of substantiating the cause of death claim on any basis, and a VA medical opinion is not warranted.  Thus, the Board is satisfied that all relevant evidence identified by the Veteran and appellant has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Cause of Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.5(a) (2010); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In such case, the physician must relate the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such as malignant tumors, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, as to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  However, brain cancer is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  See id.  As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Cause of Death

In this case, the Veteran died on January [redacted], 1991.  The Veteran was 42 years of age.  The death certificate lists the immediate cause of death as malignant brain tumor (astrocytoma).  No contributory cause of death was listed.  No autopsy was conducted.  At the time of his death, the Veteran did not have a single adjudicated service-connected disability.  In other words, no disorder was service-connected at the time of his death.

The appellant believes that the cause of the Veteran's death - brain cancer, should be service connected.  In summary, she asserts the Veteran's brain cancer was directly due to presumed in-service Agent Orange exposure in Vietnam.  She points out that the Veteran had no family history of cancer.  She indicates that various medical studies demonstrate a link between brain cancer and herbicide exposure among Vietnam Veterans.  See July 2008 DIC claim; June 2009 Notice of Disagreement (NOD); December 2009 VA Form 9; May 2010 hearing testimony.    

With regard to service connection on a presumptive basis due to herbicide exposure, brain cancer, which was clearly the cause of the Veteran's death, is not included on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application for this cause of death.  In fact, VA has also specifically determined that brain cancer is not associated with exposure to herbicide agent for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (Jun. 8, 2010); 72 Fed. Reg. 32,395-32,407 (June 12, 2007) (emphasis added).  That is, taking account of the available evidence and National Academy of Science's analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and brain cancer outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  This determination was based on thorough and substantive medical research, and provides very strong evidence against presumptive service connection for his brain cancer due to his herbicide exposure.  

The Board emphasizes that the Court has noted that presumptive service connection under 38 U.S.C. §1116(b)(1) is warranted for a disease when a positive statistical association exists between Agent Orange exposure and the occurrence of a disease in humans.  But VA is not required to grant presumptive service connection for disabilities not on VA's presumptive Agent Orange list on the basis of the opinions of individual doctors that there is a statistical correlation between Agent Orange exposure and such disabilities.  The Court held that to allow the opinions of individual doctors to trump the collective view of experts on the issue of whether a statistical association with herbicide exposure exists with respect to a particular disease would be an impermissible expansion of available remedies beyond those explicitly provided by Congress.  See Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).

The Board now turns to service connection for brain cancer on a direct basis.  Concerning direct service connection, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the Veteran may establish service connection for the disease by (1) showing that the disease actually was incurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

STRs are silent as to any complaints, treatment, or diagnosis of brain cancer during service.  Upon discharge in May 1970, the Veteran did report frequent severe headaches and dizziness; however, there was no medical indication this was due to brain cancer, and the appellant has never made such as an assertion.  Rather, she has stated the Veteran was first diagnosed with brain cancer in 1982, many years after service.  See May 2010 hearing testimony on page 1.  Thus, the presumption of in-service incurrence for a chronic disease seen within one year of service (in this case malignant tumors), is not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a).  Furthermore, post-service, there is no evidence or even a lay allegation of continuity of symptomatology of brain cancer since service.  38 C.F.R. § 3.303(b).  The first medical or lay evidence of brain cancer is from 1982, approximately 12 years after discharge from service.  The 1991 death certificate, signed by a physician, also indicates that the onset of the brain cancer occurred only 8 years earlier.  The Federal Circuit has determined that such a lapse of time of lay complaints or symptoms (12 years), is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  

Finally, there is simply no probative evidence of record or a medical opinion that in any way relates the Veteran's brain cancer to his period of active service.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board observes the appellant has submitted a January 2003 report from the National Academies that a recommendation was made for future studies of brain cancer.  However, as stated above, these studies were in fact performed, and the National Academy of Science and VA found that the credible evidence against an association between herbicide exposure and brain cancer outweighs the credible evidence for such an association, such that it was concluded that a positive association does not exist.  Therefore, the appellant is not correct in her assertion that the Federal government was "aware" of a positive association between Agent Orange and brain cancer.  

The appellant also submitted a medical study from the 1970s of 20 Veterans who had served in Vietnam, with one of them diagnosed with brain cancer.  The Board emphasizes that, with regard to medical treatise evidence, the Court has held that where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

However, there is no discussion of "generic relationships with a degree of certainty" in the study submitted by the appellant.  Moreover, in the present case, the treatise evidence submitted by the appellant is not accompanied by the opinion of any medical expert.  At best, this evidence is highly speculative.  It is simply not persuasive.  The Board concludes that this evidence is insufficient to establish the required medical nexus opinion.

Stated succinctly, there is insufficient evidence of service connection for the immediate cause of death listed on his death certificate - brain cancer.    
  
With regard to lay evidence, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson, 581 F.3d at 1315-16.  However, this case is not one of those instances.  Although the appellant is indeed competent to report her observations on the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render a medical etiological opinion that his brain cancer is the result of herbicide exposure, without evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau , 492 F.3d at 1377.  She does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


